 D & I TRUCKING. INCD & I Trucking, Inc. and D & I Trucking, Inc., Doro-thy and Inrvin Cornett, and Tiprell Trucking, Inc.and Southern Labor Union. Cases 9 CA 11064and 9-CA 11321July 21, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENtLI.OOn March 14, 1978, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, the Respondents filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings.' and conclu-sions of the Administrative Law Judge, as hereinmodified.The Administrative Law Judge found that the Re-spondents engaged in unfair labor practices withinthe meaning of Section 8(a)(l), (3), and (5) of theAct. We affirm these findings. The AdministrativeLaw Judge, however, failed to separate and providethe proper remedy for the 6 employees discharged onJanuary 31, 1977, in violation of Section 8(a)( ) and(3), and those 11 employees terminated on March 18,1977, in violation of Section 8(a)(1) and (5). Accord-ingly, we shall fashion the appropriate relief in thesection entitled "The Remedy" discussed below.THtE REMEDYWe shall order that those six employees dischargedin violation of Section 8(a)(1) and (3) be offered rein-statement to their former positions or, if those nolonger exist. to substantially equivalent positionswithout prejudice to their seniority or other rightsand privileges, and that the Respondents make themwhole for any loss of earnings they suffered becauseof the discrimination against them. Backpay shall bebased upon the earnings they normally would havereceived from the date of their discharge or termina-tThe Respondents have excepted ti, certain credibilits finding', made hrthe Administrative Law Judge It is the Board's estabhshed pohli not tooverrule an Administrative Law Judge's resolutions with respect to credlhlh-ty unless the clear preponderance of all the relevant evidence cons ices u,that the resolutions are incorrect Standaird Dril Woal Pr,,dmr, ir .91NLRB 544 (1950). enfd 188 F 2d 362 (C(A 3. 19' I1t We have carefull.examined the record and find no hasis for reversing his findingstion to the date of reinstatement or offer of reinstate-ment. less any net interim earnings, with backpaycomputed on a quarterly basis as provided in F. W.I'oolsvorth CompanY. 90 NLRB 289 (1950), and withinterest computed in the manner prescribed in Flor-ida Steel Corporation. 231 NLRB 651 (1977). See,generally, IJsis Plumbing & Heating Co., 138 NLRB716 (1962).?With respect to the Respondents' violation of Sec-tion 8(a)(I) and (5) of the Act, we have found thatRespondents discharged 11 employees on March 18,1977, and unilaterally, without consultation with theUnion. sold 10 or II of their trucks. We are confront-ed with the sale of D & I trucks and the consequentloss of employment by their employees arising fromthe Respondents' failure to bargain over that deci-sion and its effects, at a time when a measure ofbalanced bargaining power existed. Meaningful bar-gaining can only be assured if some economicstrength is restored to the Union and a bargainingorder alone cannot serve as an adequate remedy forthe unfair labor practices the Respondents have com-mitted. Therefore, we deem it necessary, in order toeffectuate the purposes of the Act, to order the fol-lowing remedy to adapt to the situation that calls forredress with a view toward restoring the situation asnearly as possible to that which would have obtainedbut for the Respondents' conduct:1. We shall order the Respondents to bargain,upon request, with the Union as the exclusive bar-gaining representative of the employees in the appro-priate unit with respect to the decision to sell thetrucks and close D & I and the possible resumptionthereof. If the Respondents agree to resume theirtrucking or coal-hauling operation, they shall offerall those in the appropriate unit reinstatement totheir former jobs or, if those no longer exist, to sub-stantially equivalent positions, and shall embody an)understanding in a signed agreement.2. If the Respondents fail to agree to resume theirtrucking or coal-hauling operation, the Respondentsshall be required to bargain, upon request, with theUnion with respect to the effects on the unit employ-ees of the decision to close D & I, and shall establisha preferential hiring list of all employees in the ap-t Ihe record is unclear as to whether one of these six employees. Eddietaie. weas, oflfered full reinstatement rsome weeks after his discriminatorsdi'scharge and as tl the extenl of hi. reinstatement This is a matter which.under the circumstancrs, ma, he clarified in compliance proceedings If nec-essar'See tle;,, I raln>p ,rll, Sn Srie,, (imonpani, Inc, Teau 14 'eslern Traunm-lmtna f( t,, ' Ipan,', andi Jnt Bfeaers. inlndilduall, d h a Jim Beaers Compa-n, 218 NI. RB 34 1975)I he (;eneral ( ounsel did noit allege that the March 18. 1977. discharges,iolated Sct 8H.(aIH Indeed, at the hearing. he specificall disclaimed anI811(3) .i1,latIlll ith respect to thiose discharges Moreover. the General(ounsel did nol except to the Adminl.trrailie L aw Judge's failure to find theadditllllal nolations237 NLRB No. II55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropriate unit following a nondiscriminatory system,such as seniority. The Respondents shall offer theterminated D & I employees reinstatement to posi-tions at any of their trucking or coal-hauling opera-tions which become available, by the discharge. ifnecessary, of any persons employed since March 18,1977. the date the D & I operation was closed. TheRespondents and the Union shall reduce to writingany agreement reached as a result of such bargain-ing.3. Further, we shall order the Respondents tomake whole the employees in the appropriate unit bythe payment of backpay from the date of their termi-nation to the date Respondents commence bargain-ing in good faith with the Union 4 or until the em-ployees are offered reinstatement, whichever occursfirst, less net earnings during such period, computedon the basis set forth in F. W. Woolworth Compan!v.90 NLRB 289 (1950), and with interest computed inthe manner prescribed in Florida Steel Corporation.231 NLRB 651 (1977). See, generally, I.sis Plumbing& Heating Co., 138 NLRB 716 (1962).In order to insure that the employees will be ac-corded the statutorily prescribed services of their se-lected bargaining agent for the period provided bylaw, the initial year of certification will begin on thedate that Respondents commence to bargain in goodfaith with the Union as the bargaining representativein the appropriate unit. Southern Paper Box Compa-ny, 193 NLRB 881, 883 (1971).We have found that the unfair labor practicescommitted by the Respondents go to the very, heartof the Act and we shall order them to cease and de-sist therefrom in any other manner. In addition toour usual posting requirements, we shall order theRespondents to mail copies of the notice to the ter-minated employees of D & I.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents, D& I Trucking, Inc., Dorothy and Irvin Cornett, andTiprell Trucking, Inc.. Middlesboro, Kentucky, theirofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening their employees with reprisals,discharge, the sale of their trucks, and the closingdown of business.(b) Discouraging membership in Southern LaborUnion, or any other labor organization of their em-4 Chairman Fanning would continue the backpa , obligation until suchtime as the Respondents havse complied with their obligation Io bargainployees, by discharging or in any other manner dis-criminating against them in regard to their hire ortenure of employment or any term or condition ofemployment.(c) Discharging their employees and selling theirtrucks as part of a plan and scheme to evade theirstatutory obligation to bargain with the Union as theexclusive bargaining agent of their employees in anappropriate bargaining unit.(d) Refusing to bargain collectively, upon re-quest, with the Union as the exclusive bargainingrepresentative of their employees in the following ap-propriate unit:All truckdrivers and mechanics of Respondents'trucking or coal-hauling operation located inMiddlesboro, Kentucky, but excluding all super-visors, guards, and office clericals as defined inthe Act.(e) In any' other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer the following named employees rein-statement to their former positions or, if those nolonger exist, to substantially equivalent positionswithout prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings they suffered because of the discriminationagainst them in the manner set forth in the portion ofthis Decision entitled "The Remedy":Jerry WyattJerry ParksWilton Allen ParksGary ParksRonald GoodmanEddie Haley(b) Upon request, bargain with the above-namedlabor organization as the exclusive bargaining repre-sentative of all employees in the aforesaid appropri-ate unit, and further bargain with respect to theirdecision to sell the D & I trucks and possible resump-tion of operations and, if an understanding isreached, embody such understanding in a signedagreement and offer reinstatement to the terminatedemployees of D & 1. If the Respondents fail to re-sume their trucking or coal-hauling operation in ac-cord with the section of this Decision entitled "TheRemedy," they shall bargain with the Union con-cerning the effects of the decision to close, establish apreferential hiring list of all employees in the appro-priate unit following a nondiscriminatory system,bargain about its mode of operation, and offer to theterminated D & I employees in the appropriate unitreinstatement to positions for which they are quali-fied at any of their trucking or coal-hauling opera-56 D & I TRUCKING. INC'.tions, discharging, if necessary, persons employedsince March 18, 1977. Ans understanding reachedshall be embodied in a signed agreement.(c) Make whole employees of D & I named belowby the payment of backpay from the date of theirtermination on March 18, 1977. to the date the Re-spondents bargain in good faith with the Union oruntil such employees are offered reinstatement b!the Respondents. whichever occurs first:Roger Maxwell Joe MullinsAustin Warf Robert C'arr`Ronnie Smithers James MoyerLonnie Tacker Robert Ga lorAlvin Hill Stanley ElvKermit Hatmaker(d) Preserve and, upon request, make availahle tothe Board or its agents. for examination and cops ing.all payroll records, social securit? payment records.timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Decision andOrder.(e) Post at its facilities in Middlesboro. Kentuck`,copies of the attached notice marked "Appendix";'and mail copies thereof to all employees of D & Iemployed at the time of the sale of the trucks. Copiesof said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed by theRespondents' representative, shall be posted by theRespondents immediately upon receipt thereof, andbe maintained by them for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered. defaced. orcovered by any other material.(f) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order.what steps the Respondents have taken to complyherewith.IT IS FURTHER ORDERED that the Board hereby re-serves to itself the right to modify the backpay andreinstatment provisions of this Decision and Order. ifmade necessary by a change of conditions in the fu-ture, and to make such supplements thereto as mavhereafter become necessary in order to define or clar-ify their application to a specific set of circumstancesnot now apparent.In the event that this Order is enforced bs a judgment of a UInited State,Court of Appeals. the words in the notice reading "Posted hb Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"APP ENI)IXN{)ri~- ~ [o E iil ()l:[ sNoti ,( To Fu , O ani O i: i sPosI1I) B'R OR)IDFR () fillNNTlON.S I. S\()R Ri I 11()\NS BOs\R[)An Agencs of the United States Government:i 'sll tI sol threaten ourt employees with re-prisals. discharge. the sale of trucks, or the clos-ing down of business.Wsi ~ili sot discourage membership inSouthern Labor Union. or an\ other labor orga-nization of our employees. bN discharging themor discriminating against them in regard to theirhire and tenure of emplovyment or any term orcondition of their emplosmient.Vf \xII [i Esoi discharge our employees and sellour trucks as part of a plan or scheme to evadeout statutory obligation to bargain with the*Union as the exclusive bargaining agent of ouremployees in an appropriate unit.Wi' ,iil 'sot refuse to bargain, upon request.wjith the Union as the exclusive bargaining rep-resentative of our employ ees in the following ap-propriate unit:All truckdrivers and mechanics of Respon-dents' trucking or coal-hauling operation lo-cated in Middlesboro, Kentucks,. but exclud-ing all supervisors, guards, and office clericalsas defined in the Act.Wi xNiiI lnot in any other manner interferew ith. restrain. or coerce our employees in theexercise of the rights gu;aranteed to them in Sec-tion 7 of the National Labor Relations Act.Wi x li i offer to the following employees re-instatement to their former positions or. if thosepositions no longer exist. to substantially equiva-lent positions without prejudice to their seniorityor other rights and privileges and make themwhole, plus interest, for any loss of earnings theysuffered because of the discrimination againstthem:Jerry WyattJerrt ParksWilton Allen ParksGary ParksRonald GoodmanEddie HaleyWt A iii, upon request, bargain with theabove-named labor organization as the exclusivebargaining representative of all employees in theabove appropriate unit, and further bargain withrespect to our decision to sell the trucks and pos-sible resumption of operations and, if an under-standing is reached, embody such understandingin a signed agreement and offer reinstatement tothe terminated employees of D & 1. If we fail to57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresume our trucking or coal-hauling operation,in accord with the section of the Board's Deci-sion and Order entitled 'The Remedy." Wli wi .l.bargain with the Union concerning the effects ofthe decision to sell, establish a preferential hir-ing list of all employees in the appropriate unitfollowing a nondiscriminatory system, bargainabout its mode of operation, and offer to theterminated D & I employees in the appropriateunit reinstatement to positions for which theyare qualified at any of our trucking or coal-haul-ing operations, discharging, if necessary, personsemployed since March 18, 1977. Any under-standing reached shall be embodied in a signedagreement.WE WILL make whole employees of D & Inamed below by the payment of backpay fromthe date of termination on March 18, 1977, tothe date we bargain in good faith with theUnion or until such employees are offered rein-statement by us, whichever comes first:Roger MaxwellAustin WarfRonnie SmithersLonnie TackerAlvin HillKermit HatmakerJoe MullinsRobert CarryJames MoyerRobert GaylorStanley ElyD & I TRUCKING;. IN(.. DOROIHY ANt) IRVINCORNETT. AND TIPRELL TRU( KING INC.DECISIONSTATEMENT OF THE CASEFRANK H ITKIN. Administrative Law Judge: The abovecases were heard before me in Middlesboro, Kentucky, onAugust 15 and 16, 1977.' Charging Party Southern LaborUnion (the Union) filed an unfair labor practice charge inCase 9-CA-11064 on February 2. A complaint issued inthat case on March 31 alleging, inter alia, that RespondentD & I Trucking, Inc. (D & I) violated Section 8(a)(1) and(3) of the National Labor Relations Act by threatening itsemployees with reprisals, including the sale of its trucks.discharge of its employees, and closing down of its busi-ness, if they engaged in protected union activities and, fur-ther, by discharging six employees on January 31 2 becausethey had engaged in protected union activities. In addition,the Union filed a charge and an amended charge in Case9-CA-11321 on May 2 and June 20. respectively. A com-plaint issued in that case on June 27 alleging, inter alia, thatRespondents D & I, Dorothy and Irvin Cornett, and Tip-rell Trucking, Inc. (Tiprell Trucking) are a single employerAll dates are in 1977 unless otherwise stated.2Jerry Wyatt, Jerry Parks, Wilton Allen Parks, Gary Parks. RonaldGoodman, and Eddie Haley.within the meaning of the Act and that they violated Sec-tion 8(a)( 1) and (5) of the Act by refusing to recognize andbargain with the Union as the duly certified representativeof their employees in an appropriate unit; by dischargingall of their employees on March 18 without notification toor consultation with the Union; by abolishing a major por-tion of the work performed by the unit employees throughthe sale of approximately 10 of their 12 trucks on or aboutApril 25 without notification to or consultation with theUnion: and by refusing to discuss with the Union the ef-fects of these actions upon the unit employees. On June 27,the above cases were consolidated for hearing and deci-sion.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs ofcounsel, I make the following:FINDINGS OF FACTI INTRODUC(TIONGeneral Counsel alleges in Case 9-CA-11064 and Re-spondent D & & admits that D & 1, at all times material tothis case, was a Kentucky corporation engaged in the haul-ing of coal in and about Middlesboro; that during the prior12-month period, D & I performed services valued in ex-cess of $50,000 in Kentucky for a nonretail enterprisenamed Appollo Fuels, Inc. (Appollo Fuels); that AppolloFuels in turn annually shipped coal valued in excess of$50,000 directly to locations outside Kentucky; and that D& I has been and is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.I therefore find and conclude that Respondent D & I is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.Further, General Counsel alleges in Case 9-CA-11321that Respondent Tiprell Trucking is a Kentucky corpora-tion engaged in the hauling of coal in and about Middles-boro; that Respondents Dorothy and Irvin Cornett, as in-dividuals, are the owners of equipment used by D & I andTiprell Trucking and are the sole stockholders of both cor-porations; and that, at all times material to this proceeding,Respondents D & 1, Tiprell Trucking, and Dorothy andIrvin Cornett have been operating as a single integratedenterprise with common ownership, management, supervi-sion, facilities, and centralized control of labor relationsand, consequently, constitute a single employer under theAct. Respondents deny these single-employer allegations.However, as discussed infra, I find and conclude on therecord before me that Respondents D & 1, Tiprell Truck-ing, and Dorothy and Irvin Cornett constitute a single em-ployer as alleged and, at all times material to this proceed-ing, have been and are an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.It is undisputed and I find and conclude that the Charg-ing Party Union is a labor organization within the meaningof Section 2(5) of the Act. On February 2, the Union fileda petition with the Board's Region 9 seeking to represent aunit of D & I's production and maintenance employees atits Middlesboro trucking and coal-hauling operation (Case9 RC 11914). On March 3, the Regional Director ap-58 D & I TRUCKING. INC.proved the stipulation of D & I and the Union for certifica-tion upon a consent election. The Board-conducted elec-tion was held on March 18. There were approximately 18eligible voters in the unit; 11 cast valid ballots in favor ofthe Union and 7 cast valid ballots against the participatinglabor organization. On March 28, the Union was certifiedas the bargaining representative for the following appropri-ate unit:All truckdrivers and mechanics of the Employer'strucking or coal-hauling operation located in Middles-boro, Kentucky, and excluding all supervisors, guardsand office clerical employees as defined by the Act.The evidence summarized below pertains to the effortsof Respondents to prevent the unit employees from obtain-ing union representation.II D & I DISCHARGES SIX EMPLOYEES AND THREATENS EMPLOYEESWITH REPRISALS IF THEY ENGAGE IN NION ACTII ITIESEmployee Johnny Parks testified that he was employedas a truckdriver for D & I during January: that he signed aunion membership card: and that on January 31 Irvin Cor-nett, president of D & I. "fired" six employees. JohnnyParks recalled:It was after he [Cornett] had fired the men. I went andasked him if I was fired and he told me no. He said, ifhe heard of anyone signing a Union card he was goingto fire them.Johnny Parks explained that Cornett had stated: "If I hearof anyone else signing a Union card they are fired." 3Employee Joseph Mullins testified thatas a truckdriver by D & I; that he signedship card; and that about January 28 Colowing conversation with him and a niworkers:We were all sitting around talkingsaid he couldn't afford to pay it.* * *[H]e was talking about the Union. Hafford to pay the Union price and hMullins recalled the following incident wJanuary 31:That was the morning he [Cornett]Me and a buddy of mine went up togo to work and he said, he fired thergoing to give us another chance. He Iraise. He asked me if I signed a Unichim, yeah, I signed one and I wouldJohnny Parks further explained that his brothers.among the six employees discharged on Januarn 31prised Johnny Parks that his brothers "had caused hFollowing the above incident. Johnn) Parks contin& I until he "quit" his employment shortli prior to tItion in March According to Johnns Parks, there sereI hauling coal for Appollo Fuels prior to the Januathere were about 10 employees "hauling coal from thethis incidentsaid he was going to give us another chance and toldus to come back to work.4Employee Jerry Parks testified that he worked as atruckdriver for D & I; that he attended a union meetingabout December 17, 1976, with some 10 coworkers; andthat a number of the employees present signed union mem-bership cards.5Jerry Parks testified that about this sametime, he had the following conversation with Cornett:I [Parks] told him [Cornett] that the men would like toget into Appollo Fuels' Union, [Charging Party here],to get a better hospital card. Mr. Cornett said, Well,that's all right but I can't pay any Union wages. I said,we don't want no Union wages, all we want is a hospi-tal card. He said, okay, I'll have to talk to Gary andT.J.Jerry Parks recalled that during December 1976, Cornetthad the following conversation with him and coworkersJerry Wyatt, Allen Parks, and Eddie Haley:He [Cornett] called us over there and told us that therewasn't going to be no Union on that job; if we didn'tlike what we had, he would write checks out and wecould leave.Jerry Parks also recalled that during December 1976,"[Cornett] asked me who started all this Union stuff [and]I told him that I didn't know." According to Jerry Parks,[Cornett] came up to me several times and told me hewanted to find out who was talking Union talk. Hesaid, I've got reason to believe it's Ronnie Goodmanand if it is, I will find some way to get rid of him.he was employed Jerry Parks further recalled that later, about January 28, hea union member- revealed to Cornett that the employees had signed unionrnett had the fol- membership cards. Jerry Parks was terminated on Januaryimber of his co- 31. According to Jerry Parks, "He [Cornett] just told us hedidn't need us anymore."Employee Ronald Goodman testified that he worked asand he [Cornett] a truckdriver for D & I until January 31 when he wasterminated. According to Goodman, on January 31, "1* * asked Mr. Cornett if we were going to work that day [ande said he couldn't he] said, you're not." Goodman asked "why" and Cornette wouldn't. responded, "I can't use you anymore." Cornett also statedto Goodman and other workers present: "You men have'hich occurred on got out on a limb and sawed it off behind you" and Good-man "was never to drive another truck for him."Goodman testified that he had signed a union card onfired those boys. December 17, 1976. And, about January 29,see what time wei. He said, he was Mr. Cornett was coming down from the unit tipplegave us a ten-cent and we were at the road. He stopped after he crossedin card and I told the ridge ... .I [Goodman] went over to the trucksign another. He and he rolled the window down and I said, Irvin, wehave all signed Union cards and we would like to talkJerrN and Allen. were 'Mullins testified that about Januar) 31, there were approximately I1and that Cornett ap- employees "working" for D & I. Six were terminated that day and "aboutim trouble" two days later [Cornett again] had a full crew" of I I drivers. Eddie Haley.ued hauling coal for D one of the six drivers discharged on January 31, was permitted to return tohe representation elec- work "about a week later." The employees thereafter continued to haule I I emplosees of D & coal. as before. from Appollo FuelsarN 31 discharges and The employees who attended this meeting were Eddie Haley. Jerr5e same locations" after .Natt, Allen Parks, Paul Coaker. Alsin Hill. Joe Mullins. Roger Maxwell.Garv Parks,. Ronald Goodman. Bobby Gaslor. and Jerry Parks.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto you about a contract. Mr. Cornett said, I will nottalk to you about a contract. I said, Well, I don't guessyou will get to haul for Appollo Fuels. He said, I maynot get to haul coal for Appollo Fuels, but I will getme a haul. He said, it's your privilege to join a Union.And then he drove off.Employee Roger Maxwell testified that he worked as atruckdriver for D & I; that he signed a union card on De-cember 17, 1976; and that, subsequently, on January 31. hehad the following conversation with Cornett:We (Maxwell and Mullins] went in [and] I asked him[Cornett] if we were going to work today and he said,we would probably start about 10 o'clock. And hethen said, we had been misled by the other boys, theboys that had been fired. That the reason he had firedthem was on account of mistreating the trucks. Hesaid, the next man that signed a Union card would befired .... That the next man that he caught signing aUnion card would be fired.Employee Wilton Allen Parks testified that he was em-ployed as a truckdriver by D & I; that he was "fired" byCornett on January 31; and that Cornett stated to the em-ployees, as "the reason why he fired" them, "we weren'thauling coal up there that Friday." Parks responded thatthe roads were "too slick." Cornett replied, "no it wasn't."Parks then stated to Cornett that the employees would"take it" to the Labor Board and Cornett said, "That'swhat I want you to do."Wilton Allen Parks also recalled that earlier, during De-cember 1976, Cornett had stated to him and other cowork-ers, "he wasn't going to have no Union up there." Parkslater disclosed to Cornett, about January 28, that the em-ployees had "signed" union cards. Also present on this oc-casion were coworkers Jerry Wyatt, Jerry Parks, RogerMaxwell, Johnny Parks, and Eddie Haley.Irvin Cornett did not testify. And, upon the entire recordbefore me, I credit the testimony of Johnny Parks, JosephMullins, Jerry Parks, Ronald Goodman, Roger Maxwell,Wilton Parks, and Gary Parks as summarized above in thissection. Their testimony is essentially uncontradicted andis in significant part mutually corroborative.Ill. THE EMPLOYEES VOTE FOR UNION REPRES NIAIION i)&IDISCHARGES THE EMPLOYEES AND REFUSES 10 BAR(GAIN w11HTHE UNIONEmployee Joseph Mullins testified that he voted in theBoard-conducted election on March 18 and, shortly afterthe ballots had been counted, Cornett "told us ...hewasn't going to pay no Union price, he was going to sell thetrucks, so we were laid off." The reason Cornett stated forterminating the employees was, "because we had a Union6During a further conversation with Cornelt. Goodman asked "why" hehad been "fired." Cornett "would not give ... [a] reason " Gary Parks thenstated to Cornett. "You can't blame us for trying to better ourselves." (or-nett responded: "If you wanted to better yourself. why didn't you go some-where else."Employee Gary Parks similarly testified that he worked as a truckdriverfor D & I: that Cornett "fired" him on January 31: aind that ('ornett thenstated: "He couldn't [usel us anymore."in." Further, Cornett apprised the employees: "You've gotyour Union now, I hope you're satisfied. I'm going to sellthe trucks. .... Start drawing your unemployment, you'relaid off." Mullins did not work for D & I after March 18.However, according to Mullins, "they are still hauling coalup there" from Davisburg back to Appollo Fuels.Employee Jerry Parks testified that on March 18, afterthe Board-conducted election, Dorothy Cornett, secretary-treasurer of D & I and wife of Irvin Cornett, "came out thedoor where we held the election, looked over at [JerryParks], Ronnie Goodman, Allen Parks, and Eddie Haley,and said congratulations boys, you got your Union, but wewill shut her down." Jerry Parks claimed that D & I'strucks "are being operated now" hauling coal from "Da-visburg and Fort Ridge to Appollo Fuels' tipple" and thatis the "same" work which had been performed by the unitemployees before the election.Employee Roger Maxwell testified that Cornett stated tohim after the March 18 election, "You boys wanted aUnion, you got a Union. I'm going to sell these trucks."Maxwell recalled that prior to March 18, he had hauledcoal for D & I from "Davisburg or Fort Ridge." Maxwellwas "laid off" on March 18. Thereafter, according to Max-well, the Employer "ran two trucks, but they were runningunder Tiprell Trucking...." The drivers of these twotrucks were Eddie Haley and Neal Chumley.Employee Austin Warf testified that he worked as atruckdriver for D & I and, on March 18, Cornett made thefollowing statement to the employees in the parking area ofAppollo Fuels:He [Cornett] told us to go up on the hill, he wanted totalk to us. We went up there and parked. He came upand said, you boys wanted the Union, you've got theUnion, but you don't have a job anymore, go home,get on welfare, steal food stamps, or draw your unem-ployment. Then, John Asher [a person identified asowner of Appollo Fuels,] came up and asked Mr. Cor-nett what was going on. Mr. Cornett said, they votedthe Union in against me. I'm not going to work mytrucks under a Union. John [Asher] said, get yourdamn trucks off the hill and don't bring them back.... .You're not doing me right, you're not doing themen right, so don't bring them back anymore.Gary Mason. organizer for the Union, testified that hemet with Steve Chappel, attorney for D & I, shortly afterthe Board-conducted election on March 18. According toMason, "we briefly talked about [a] contract ...; [Chap-pel] wasn't sure what his client's position was going to be."Also present at this meeting were employees Jerry Parksand Ronald Goodman, members of the "contract negotia-tions committee for D & I personnel." Mason recalled thatabout 2 weeks later, there was a second meeting withChappel at a nearby motel. This meeting was attended byemployee members of the "contract negotiations commit-tee for D & I personnel." Mason testified that theCompany's representative never indicated at this meetingthat the Employer was "going to dispose of the trucks" andthere was no discussion as to "how much [the Union] want-ed per hour for the employees." Mason generally "askedfor the same benefits and wages that [were] in Appollo60 D & I TRUCKING, INC.Fuels' contract," explaining to the Employer's attorneys.we have to start somewhere... I'11 make a proposaland you can make a counter-proposal." Respondent'scounsel did not make a counter-proposal: instead. "he told[Mason] he couldn't make a contract." And, later. on Max4. Mason sent the attorney a letter. stating: "we are anxi-ously awaiting a reply to our request for a contract. We askthat you schedule a meeting at your convenience for fur-ther negotiations." There were no further meetings.I credit the testimony of Joseph Mullins, JerrN IParks.Roger Maxwell, Austin Warf. and Garv Mason as summa-rized in this section. Their testimony is essentially undis-puted and in large part mutually corroborative. Insofar asthe testimony of Dorothy Cornett differs with the abovetestimony, I do not credit her testimony. She was at timesvague, evasive, and unclear in her testimony and did not.upon the entire record before me, impress me as a reliableor trustworthy witness. Thus, for example. when asked ifshe recalled telling an employee on March 18. "well souhave got your Union." she claimed: "I was crying" and "idoubt [I] said anything because I was crying." Elsewhere inher testimony, she "doubted" or could not "recall" tellingemployees: "Now you have your Union, but you don'thave any jobs."IV THE EVIDENCE PEFR 4tNIN( 10 THEI SINGCI PI N FPI (R(CON IN I IONCounsel for Respondent D & I. in a letter to GeneralCounsel dated May 31, 1977 (G.C. Exh. 6). stated:According to Dorothy Cornett. the statements beloware accurate.D & I Trucking, Inc. owned ten trucks which weresold to Clonmel Trucking Company. Inc. There weretwo more trucks which were never owned by D & ITrucking, Inc. Instead, one of these two trucks wasowned by Irvin Cornett and the other was owned bsboth Dorothy and Irvin Cornett. These two trucks arenow being used by Tiprell rucking, Inc. to haul coalfor Appollo Fuels, Inc. These are the only two truckswhich Tiprell Trucking. Inc. uses to haul coal.* * * * *Irvin Cornett is the president and Dorothy Cornett isthe secretary and treasurer of Tiprell Trucking. Inc. Acertificate of incorporation has not yet been issued forTiprell Trucking, Inc. although the articles of incorpo-ration have been filed with the secretary of state.Dorothy Cornett acknowledged that she is secretary-treasurer for Respondents D & I and Tiprell Trucking: thather husband Irvin Cornett is president of both corpora-tions; that they are the sole stockholders of both corpora-tions; that D & I "first started in business" about June1976, that Tiprell "came into existence after the election";that D & I was principally engaged in hauling coal forAppollo Fuels; that Tiprell Trucking was principally en-gaged in hauling Coal for Appollo Fuels "from the samelocations": and that she and her husband in effect havemanaged and controlled the labor relations of both corpo-rations. According to Dorothy Cornett, Tiprell Trucking"took over" when I) & I ceased operations after the elec-tion: D & I initially owned about 12 or 13 trucks: 10 weresold to Clonmel Trucking and I was sold to Mid-SouthMack: and "the two trucks that belong to my husband andme. we started Tiprell with...." Previously. as DorothyCornett acknowledged. "we had them [the two trucksowned b, the Cornetts] leased to D & I Trucking, or what-ever." These two trucks were later leased to Tiprell Truck-ing in April 1977. And. Tiprell Trucking continued doingthe "same thing" with these two trucks as "D & I had beendoing .. ." "hauling coal" for Appollo Fuels. Further.Dorothy Cornett testified:Q. These trucks that have been discussed in yourtestimony. whose name were they placed in?A. I en of them were in D & I. Inc. and we had twoor three in our names ...Irvin and I....Doroth, Cornett further acknowledged that D & I "be-gan operating with two trucks": "as need arose with Ap-pollo Fuels, we secured the other trucks"; the two trucksowned by the Cornetts "are parked in [theirj yard" and"are leased to Fiprell": 10 trucks were sold to Clonmelabout April 25, 1977: and the 2 remaining trucks lasthauled coal for Appollo Fuels "the last of June [or] first ofJul," 1977. Doroth' Cornett was asked: "Is there anythingto prevent these two trucks from resuming the hauling ofcoal for Appollo." She replied: "Nothing, except this hear-ing. whatever." Finally, although Appollo Fuels is notnamed as a party here. I note that, according to DorothyCornett. her "relatives" are the principal owners and offi-cers of Appollo Fuels. Thus, she testified that Gary Asher.her nephew, is president of Appollo Fuels: Larry Asher,her nephew, is its secretary-treasurer: T.J. Asher, herbrother, is its vice president: and Johnny Asher, her broth-er, is its "principal owner." And, Dorothy Cornett has beenemployed as a secretary for Appollo Fuels for about 5years and her husband Irvin has worked for Appollo Fuelsas a "foreman."DiscussionSection 8(a)( 1l of the Act makes it an unfair labor prac-tice for an employer "to interfere with, restrain or coerceemployees" in the exercise of their rights to self-organiza-tion. Section 8(c), in turn, provides that:The expressing of any views, arguments, or opinion, orthe dissemination thereof ...shall not constitute orbe evidence of an unfair labor practice under any ofthe provisions of this Act. if such expression containsno threat of reprisal or force or promise of benefit.Read together, these provisions leave an employer free tocommunicate to the employees his views respecting unions,so long as that communication does not contain a threat ofreprisal or force or promise of benefit. And, as the Su-preme Court stated in N.L.R.B. v. Gissel Packing Co., Inc.,ec al. 395 U.S. 575. 616-620 (1969):Any assessment of the precise scope of employerexpression. of course, must be made in the context of61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDits labor relations setting. Thus, an employer's rightscannot outweigh the equal rights of the employees toassociate freely.... And any balancing of thoserights must take into account the economic depen-dence of the employees on their employers, and thenecessary tendency of the former, because of that rela-tionship, to pick up intended implications of the latterthat might be more readily dismissed by a more disin-terested ear.We therefore agree with the court below that"[c]onveyance of the employer's belief, even thoughsincere, that unionization will or may result in theclosing of the plant is not a statement of fact unless,which is most improbable, the eventuality of closing iscapable of proof." 397 F.2d 157, 160 ...[For] anemployer is free only to tell "what he reasonably be-lieves will be the likely economic consequences ofunionization that are outside his control," and not"threats of economic reprisal to be taken on his ownvolition." N.L.R.B. v. River Togs, Inc., 382 F.2d 198,202 (C.A. 2, 1967).The court noted that the question posed in such cases iswhether the employer's statements or communications are"cast as a prediction" of "demonstrable economic conse-quences" or, on the other hand, "as a threat of retaliatoryaction." And see N.L.R.B. v. Miller, 341 F.2d 870, 873(C.A. 2, 1965); International Union of Electrical Workers,Radio and Machine Workers, AFL-CIO v. N.L.R.B., 289F.2d 757, 763 (C.A.D.C., 1960); Surprenant ManufacturingCompany v. N.L.R.B., 341 F.2d 756, 761 (C.A. 6, 1965);N.L.R.B. v. Kolmar Laboratories, Inc., 387 F.2d 833, 836-838 (C.A. 7, 1967); N.L.R.B. v. Louisiana ManufacturingCompany, 374 F.2d 696, 702-703 (C.A. 8, 1967).General Counsel alleges in his complaint that the Em-ployer violated Section 8(a)(l) of the Act by threateningemployees that it would not permit them to be representedby the Union; by threatening employees that it would sellits trucks if they joined the Union; by threatening employ-ees that it would discharge them if they signed union au-thorization cards; and by threatening employees that itwould close down its business before it would permit themto be represented by the Union. The essentially undisputedand credible evidence of record supports these allegations.Thus, as employee Johnny Parks credibly testified, IrvinCornett, president of D & I, warned the employee on thesame day six of his coworkers had been summarily fired," ..if I [Cornett] hear of anyone else signing a Unioncard, they are fired." Employee Jerry Parks credibly testi-fied that Cornett warned him and his coworkers "that therewasn't going to be no Union on that job; if [the employees]didn't like what [they] had, he [Cornett] would write checksout and [they] could leave." About this time, Cornett ap-prised employee Jerry Parks that he "had reason to be-lieve" that coemployee Ronald Goodman "was talkingUnion talk, and if it is [Cornett] will find some reason toget rid of him." Later, when employee Goodman askedCornett "why" he had been "fired," Cornett "would notgive ...[a] reason." Employee Gary Parks then said,"You can't blame us for trying to better ourselves." Cor-nett responded: "If you wanted to better yourself, whydidn't you go somewhere else." Further, employee RogerMaxwell credibly testified that Cornett warned him: ". ..the next man he [Cornett] caught signing a Union cardwould be fired." And, employee Wilton Allen Parks credi-bly testified that Cornett admonished the employees, "Hewasn't going to have no Union up there." I find and con-clude that such statements by management plainly tend toimpede Section 7 activities of employees and are not pro-tected speech, in violation of Section 8(a)(l) of the Act.Further, the credible evidence of record establishes thatCornett summarily discharged six employees on January31 in order to discourage union activities.8Cornett ap-prised employee Johnny Parks shortly after firing the sixemployees. "If I hear of anyone else signing a Union cardthey are fired." Earlier, during December, Cornett quizzedemployee Jerry Parks about "who started all this Unionstuff." Cornett made it clear to Parks that he suspectedcoworker Goodman of being the union ringleader andthreatened to "find some way to get rid of him." And, afew days before the January 31 firing, employee Goodmandisclosed to Cornett that "we have all signed Union cardsand we would like to talk to you about a contract." Cornettrefused. Likewise, employee Wilton Allen Parks revealedto Cornett that the employees had "signed" union cards.Cornett thereupon terminated the six workers, stating: "Hecouldn't use [them] anymore." However, shortly thereafter,Cornett resumed hauling coal as before with a "full crew."The discharged workers (except for employee Eddie Haley)were not recalled. I find and conclude on this record thatmanagement, in discharging the six workers on January 31,violated Section 8(aX3) and (1) of the Act.Counsel for Respondents alleges in his amended answerthat employee Goodman was discharged because he,"without authority and outside the scope of his work du-ties, drove his truck under a highwall for no apparent rea-son related to his work and thereby subjected both himselfand the truck to potential injury...." Employee Good-man credibly testified that prior to the Christmas holidayin 1976, while waiting at an Appollo Fuels' mine for a loadof coal, the "highwall fell in." The damage to his vehiclewas repaired during the Christmas holiday. Goodman ex-plained: ". ..Mr. Cornett never did mention the highwallto me at no time." Cornett did not testify and I reject theassertion that Goodman was discharged for this belated,shifting, and eschewed reason. I find and conclude insteadthat the alleged accident is merely a pretext for the unlaw-ful discharge of Goodman, in order to discourage employ-ee union activities.The Counsel for Respondents next alleges in hisamended answer that employee Gary Parks was dischargedbecause "it was found that the radiator brace" on his truck"had broken again" as a consequence of his "driving histruck too fast and abusing the truck ...." However, em-ployee Gary Parks credibly testified that Cornett dis-charged him on January 31; that Cornett "wouldn't give[him] a reason" for his discharge; and that "he told us hedon't need us anymore." I reject Respondents' assertion asThe six employees are Jerry Wyatt. JerrN Parks. Wilton Allen Parks.Gary Parks. Ronald Goodman. and Eddie Hlaley.62 D & I TRUCKING. INCnot supported by the credible evidence of record. I findand conclude instead that the real reason why employeeGary Parks was discharged on January 31 was to deteremployee union activities.Further, counsel for Respondents alleges in his amendedanswer that on January 28, six truckdrivers--named in theamended answer as Jerry Wyatt. Jerry W. Parks, AllenParks, Eddie Haley, Roger Maxwell, and Johnny Parks"drove their trucks" "behind the picket line at AppolloFuels' " property and, consequently, the trucks "could notbe used [by D & I] in hauling coal" for another coal com-pany "on the next day." It is further alleged that "pursuantto a plan of Jerry Parks and Allen Parks, the truck keyswere taken from the premises so the trucks could niot heused in hauling coal for Sam Coal Company on the nextday." 9Employee Wilton Allen Parks credibly explained that hewas involved in "taking the trucks from the Sam CoalCompany property down across the picket line on to Ap-pollo Fuels' " property; that he "took" the keys from theparked trucks; that he "was going to give them to the me-chanic [Bobby Gaylor, but] he wasn't there"; that "wecouldn't find the mechanic to put them [the keys] in histruck, so I just put them in my truck to give to him"; andthat "I went home with them [and] took them down thenext day.... And, employee Maxwell credibly testifiedthat the trucks were parked on the property of AppolloFuels on January 28 because "that's where we parkedthem"--"that's where D & I Trucking is situated at". thatthere was a picket line at Appollo Fuels at the time: andthat "Allen Parks took all of" the keys because he "wasgoing to give them to Bobby Gavlor." Employee Maxwellrecalled that coworker Allen Parks "never got to see BobbyGaylor or talk to Irvin Cornett, so, he just took [the kevslhome with him and returned them the next day." The sixtrucks which were parked at the premises of Appollo Fuelson January 28 were parked alongside of other D & I truckswhich were already parked there. Further. employee JerryParks credibly denied that Cornett had instructed the dris-ers "to leave the trucks" on the property of Sam Coal Com-pany when they finished work that day. Parks was asked"why" the drivers parked on the property of AppolloFuels. He credibly explained: "Because that's where wewere supposed to park at the end ot the week." On thisrecord, I find and conclude that the six employees whowere discharged on January 31 had not engaged in the9Counsel for Resp,ndents. In his post-hearing brief. statesAlthough some of the stalements imade hb Irsin ( ornett. In his capacill as President of D & I 1rucking. Inc. might has.e been t.iilaiiseof Sectlon 8(a)( i). certalnli the discharges were for cause anild nol N11ative of the Act. He had known for >ime time that all of his dri.ers hadsigned Union cards but took no reprisals. Onl) the six empl sees In-voised in the misconduct with the trucks were discharged and none ofthe other drivers were terminated.I note. however. that employee Maxwell. named in the amended answer asone of the six drivers who participated in this conduct. was not terminatedon January 31 with the six discharged employees. Maxwell. as he credihl,testifled, was told on Januars 31 bs (Cornet that he "had been misled hs theolther boss " Johnny Parks, also named In the amended answer it aparticipant in this alleged tnisconduc.l was not terminated on Januars 31He. instead. was admonished hs ( 'rnett: *.. if I hear of ansone elsesitning .i Union card. theN are fired"misconduct attributed to them bh Respondents and, in an,event. were not summaril terminated for this alleged rea-son. Instead, as found. Cornett fired the six employees be-cause of their union activities.General Counsel alleges that Respondents D & 1, Doro-thy and Irvin Cornett, and Tiprell Trucking violated Sec-tion 8(a)( 1) and (5) of the Act by refusing to bargain collec-tively in good faith with the Union. Counsel forRespondents. in his post-hearing brief, argues:It is submitted that 1) & I Trucking Company hadthe right to go out of business and sell its trucks with-out negotiating with the Union and that Dorothy andIrvin Cornett did nothing but try to earn a living withtwo trucks theS owned prior to the events herein.Therefore. the complaints should be dismissed, andparticularly as to the Cornetts individually.However, as the credible evidence of record shows. thiscase presents a question more fundamental than an em-plover's "right to go out of business" without bargainingwith the certified representative of the unit employees. (Cf.W R. (race & Co., 230 NLRB 617, 619, fn. 7 (1977)).Rather, as discussed below, we have here an employer whois unlawfully attempting to evade its statutory dutx to bar-gain in good faith with the certified representative of itsemployees by use of sham transactions and corporate fic-tions.Thus, D & I President Irvin Cornett made clear to theunit employees during the Union's organizational effortthat he would not permit them to be represented by theUnion. Hie repeatedly threatened the employees with repri-sals if the' engaged in union activities, Prior to the Board-conducted representation election, Cornett summarily firedsix employees of D & I in a further attempt to discouragesupport for the Union. And, finally, on March 18. when amaiority of the employees voted for union representation.Cornett announced: "you boys wanted the Union. you'vegot the Union. but vou don't have a job anymore, go home,get on welfare, steal food stamps, or draw your unemplo-ment." As Cornett explained. "I'm not going to work mxtrucks under a Union."However, Dorothy and Irvin Cornett, the principal offi-cers, stockholders, and owners of D & I. did not "go out ofbusiness." as counsel for Respondents claims. Instead, thensubsequently formed a new corporation named TipreilTrucking. Thes are the principal officers, stockholders. andowners of Tiprell Trucking and are in charge of the laborrelations of both corporations. D & I, before the election,was principally engaged in hauling coal for Appollo Fuels.Tiprell Trucking, after the election, performed the samework. Indeed, Dorothy and Irvin Cornett used two truckswhich were personally owned by them as part of their planto continue hauling coal for Appollo Fuels without theUnion. These same two trucks were utilized by D & I inhauling coal for Appollo Fuels before the election. Theyeven continued to utilize D & I unit personnel in perform-ing this work. And, according to Dorothy Cornett, theirtwo trucks hauled coal for Appollo Fuels up to late June orearly July 1977. Doroths Cornett claimed that the twotrucks have since been parked. When asked, "Is there any-thing to prevent these two trucks from resuming the haul-63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of coal for Appollo," she responded: "Nothing, exceptthis hearing, whatever."On this record, I find and conclude that Respondents D& 1, Dorothy and Irvin Cornett, and Tiprell Trucking ter-minated their employees on March 18 as part of a schemeand plan to evade by sham transactions and corporate fic-tions their statutory obligation to deal with the Union, inviolation of Section 8(a)(l) and (5) of the Act. The credibleevidence of record does not support a contention that thedetermination of the Cornetts to discharge their employeeson March 18 and later sell some 10 D & I trucks was forlegitimate economic reasons. At the hearing, Dorothy C(or-nett claimed that on March 18, after the ballots werecounted, "I was crying .... I didn't know what the out-come was going to be. I had heard that they had asked forseven dollars an hour and that was more than we weremaking...." Dorothy Cornett acknowledged, however,that the Union had not apprised her that "they wantedseven dollars an hour for their employees." Irvin Cornettdid not testify and, on this record, I discredit the assertionof Dorothy Cornett that Respondents' determination onMarch 18 was for legitimate economic considerations. Cf.Manler, Transfer CompanY, Incorporated, Kansas DelivervSenrvice Inc., and Raymond Brooks d/b/a Brooks Tranmjerand Storage, 164 NLRB 174 (1967)., enfd. 390 F.2d 777(C.A. 8, 1968); Assonet Trucking Companv, Inc.; AssonetSand fand Gravel Company, Inc., 156 NLRB 350 (1965).Counsel for Respondents argues that the complaintshould be dismissed, "particularly as to the Cornetts indi-vidually." However, as the Administrative Law Judge stat-ed in Riley Aeronautics Corporation, 178 NLRB 495, 501(1969):the corporate veil will be pierced whenever it is em-ployed to perpetrate fraud, evade existing obligations.or circumvent a statute. Isaac Schieber, et al., individ-uallv, and Allen Hat Co., 26 NLRB 937, 964. enfd. 116F.2d 281 (C.A. 8). Thus, in the field of labor relations,the courts and Board have looked beyond organiza-tional form where an individual or corporate employerwas no more than an alter ego or a "disguised continu-ance of the old employer" (Southport Petroleum Co. v.N.L.R.B., 315 U.S. 100, 106); or was in active concertor participation in a scheme or plan of evasion(N.L.R.B. v. HIopwood Retinning Co., 104 F.2d 302, 304(C.A. 2); or siphoned off assets for the purpose ofrendering insolvent and frustrating a monetary obliga-tion such as backpay (N. L.R. B. v. Deena Artvare. Inc.,supra, 361 U.S. 398); or so integrated or intermingledhis assets and affairs that "no distinct corporate linesare maintained" (Id. at 403). [And see cases cited.]In the instant case, the two corporations--D & I and Tip-rell Trucking-are solely owned and operated by the C'or-netts, who control their labor relations policies. D & I wasprincipally engaged in hauling coal for Appollo Fuels.Trucks which were personally owned by the Cornetts wereutilized by D & I in the performance of this work. Subse-quently, in an effort to evade their statutory obligation tobargain with the Union, the Cornetts formed TiprellTrucking. Tiprell Trucking thereafter continued perform-ing the same work utilizing the trucks which were person-ally owned by the Cornetts. Tiprell Trucking is a disguisedcontinuance of D & 1. The Cornetts have personally andactively engaged in and participated in this plan andscheme of evasion. And, the business affairs and assets ofD & 1, Tiprell Trucking, and the Cornetts have been sointegrated or intermingled that no distinct corporate linesare maintained. I therefore reject this contention.In sum, I find and conclude that Respondents D & I,Tiprell Trucking, and Dorothy and Irvin Cornett, by theabove conduct, have violated Section 8(a)(1) and (5) of theAct.'(CONCLUSIONS OF LAW1. Respondents D & I Trucking, Inc., Dorothy and IrvinCornett, and Tiprell Trucking. Inc.. constitute a single em-ployer and, at all times material to this case, have been areengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Charging Party Southern Labor Union is a labor or-ganization within the meaning of Section 2(5) of the Act.3. Respondents have violated Section 8(a)(1) and (3) ofthe Act by threatening their employees with reprisals, in-cluding the sale of their trucks, the discharge of employeesand the closing down of business operations, if they engagein protected union activities and, further, by dischargingthe six employees named below on January 31, 1977, be-cause they engaged in protected union activities:Jerry WyattJerry ParksWilton Allen ParksGary ParksRonald GoodmanEddie Haley4. Respondents have violated Section 8(a)(l) and (5) ofthe Act by discharging the I I employees named below onMarch 18, 1977, and, thereafter, by the sale of some 10 oftheir 12 trucks as part of a plan and scheme to evade theirobligation to bargain with the Union as the duly certifiedbargaining agent of their employees in an appropriate unit:Roger MaxwellAustin WarfRonnie SmithersLonnie TackerAlvin HillKermit HatmakerJoe MullinsRobert CarryJames MoyerRobert GiaylorStanley ElyThe appropriate bargaining unit is as follows:All truckdrivers and mechanics of Respondents'trucking or coal-hauling operation located in Middles-" (Counsel for General Co(unsel in his pr)st-hearing brief, requests that Ifind the Ma;rch 18 dischairges ailso silwlatiie of Sec 8(a0131 of the Act al-though this violation is not specificall alleged in the consolidated coni-plalints. At the hearing. counsel for General ( Counsel repeltedly stated that hea;ls not chilming ;in 81a}3o i ionlition with respect to the March I1 dis-charges although he was requesting a make-whole and backpay remedy forthe empl(o'ees involved. the credited evidence of record recited abovewould supporl a determination that Respondents' conduct was not only,violative of Sec. S(a)( I) and 5s). but also violative of Sec. 8(a)(3) of the ActNeecrtheless. in sles of counsel for General Counsel's repeated disclaimersit the he he;rini of such an additlonal violation. I an constrained to deny hisrequest at this thi re (I i nn )Ditie St.res, In(., 224 NL RB 1418. 1420( 1976), ild in purt s%7 F2d 11343 (('CA. 5. 1978).64 1) & I TRltUCKING(. IN('boro, Kentucky,, and excluding all supervisors, guards.and office clericals as defined in the Act.5. The unfair labor practices found aboe affect cornm-merce within the meaning of Section 2(2). (6). and (7) ofthe Act.Tin Ri 51i i),To remedy the unfair labor practices found aboxe. Re-spondents will be directed to cease and desist from enag;-ing in such conduct and, because of the extensive nature oftheir discriminatory and coercive conduct, from in anliother manlner interfering with their emplo!ees' Seclion 7rights under the Act. Respondents will also be directed topost the attached notices.I have found that Respondents. in violation of Section8(a)(1) and (3) of the Act. discriminatorily discharged sixemployees on January 31, 1977.1 1 haIve found that Re-spondents, in violation of Section 8ta)(1) and (5), dis-charged Ii employees on NMarch 18. 1977. and later soldsome 10 of their 12 trucks as part of their plan and schemeto evade their statutory bargaining obligation.'2The subse-quent sale of these trucks was made to Clonmel t ruckinLCo.., Inc. The evidence of record does not establish that thissale was to other than a bona fide purchaser. Consequent-ly, it would not be equitable to order that the rarru. quO,ante be restored. lHowever, to remedy the abose unfair la-bor practices and effectuate the policies of the Act. Re-spondents will be directed to grant a reinstatement andbackpay remedy to the employees involved similar in partto that used in 4-ssonet Trucking ClTuoni Inc.., .1lq,2'. 15NI.RB at 352. and Saroi lulndrl. Inc.1, 148 Nl RB 38(1964), affd. 368 F.2d 1000 (C(A. 2. 1976).Respondents will be directed to offer reinstatment to the17 employees named above to their former or substantiallsequivalent jobs, as available: create a preferential hiringlist containing the names of an', of the named 17 emplos-ees for whom there are not sufficient job openings and, asI he enpl~osees '.ere:Jerrs WatlJerr, ParksWilton &lien ParksI! The emplosees ereRoger Max'wellAustin WarfRonnie Smilhersl.onnie TlckerAlvin HillKermirt talmaLker(}iart ParksR liaJIld (ioilll:lIrdic lI aslexJloe '1ullinsR,hbert ( atrJanilc, l, crRohe r (i a'lIStanlcrle F]Job openlins occur thereafter, offer reinstatement to saidemplosees to their former or substantiallN equivalent jobs:and notifs the I nion and the listed emplosees of the estab-lishilent of the list Respondentls ill be directed to make\Shole the s\x named eraploees.c discrlininaloril. dis-chalrged on .;l nur-s 31 for any loss of pas suffered hbr-eason of Respondenls' unlal.ful conduct. bh pasin.g totheml a slim of mone\ equal to that which the', normiallsu.otuld ha11.e e1nled froml the date of their discharge, Janl-ark 31. to the dlit of Respoindcnts offer of reinstatement.less net earnrliLs duiring such period. with backpa\ comput-ed on a quarterls basis as prosvided In f- It iI ,ionr oIl( 'oI/i.piI 90 N I RB 2 89( 195()). and with interest computedin the ma nner prescribed in irilda Stcl C orporllion, 231NIlRB 6 i ( 1978). See, generall\. i.io Plumhing & H]a.tinig(C., 138 NIRB 7 6I 1962).l Respondents will be directedto make Ahole the 11 named emploN!ees unlawfull, dis-chlared on \Malrch 18 for ains loss of pa, suffered b\ rea-soil of the unla'X ful conduct ag;linst them front the date oftheir discharge. ;larch 18,. to the date of the offer of rein-statlernell. or ulltil such earlier time as each secures. or didsecure. substantii;lhl equivalent eniplokment with anotheremploer. less ans intermediate earnings (see 4¥ssonctlriucAing ( ompa)ti'. Inc.. and .S'avI l.aundrv, Inc , supra).vith backpa_ annd interest computed in the manner recitedahboe.Respondents s ill be directed to bargain collectively,uponi request. sith the L nion as the exclusise barga ningreprcseniatia e of its cmploees in the aIboe appropriateunit, and if an undeirstanding is reached. embody such un-derstanding in a signed agreement. Respondents will bedirected to preser e and upon request make available tothe Boarc-d agents. for exai. inatIioi and copying, all pasrollrecords. social securilt pas ment records. timecards. per-sonnel records and reports, and all other records necessaryto determine compliance \ ith and the amounts of backpa,due undei the terms of this Decision and Order. In order toinsure that the emploees will be accorded the statutoril\prescribed ser ices of their selected bargaining agent forthe period pro, ided b\ la;. the initial 'ear of certificationwill begin on the date that Respondents commence to bar-gain in good faith vwith the l nion as the bargaining repre-sentatine in the appropriate unit. Southern Paper Box (Co..193 NIlRB 881. 883 )(1973)[Recommended Order omitted from publication.I lic r ,tild Is HI t.er ¢, S 1 cTihctl cl oii tIilese six Crllplosce. I ]ielIt. x. , offerecd fill rtlElcill nl'll ii l¢i vt'ccks ifler his diLrilnlill.tr\diIxharcc iiind is iIO t h ici c\tc of u1i1 iinllaleniellt hib is Ia nJl.titl 1i1Lhilnlcr tlci. tir[.ixll/l.l c. I11is 1c .ItrifICId 11 -nlipiilaICCe pro.ceedings if ncc-CSS, 1 i65